UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ENT INT’L REALTY CORP., H.P.S.O.N.Y., INC.                          NOTICE OF MOTION
N.Y.A.H., INC., R.C.F.H.P., INC. On behalf of                       TO DISMISS ________________
themselves and others similarly situated,

                                            Plaintiffs,             Case 1:20-CV-4277 (PKC)

                          -against-

ANDREW CUOMO, in his personal and
official capacity as Governor of the State
of New York, BILL De BLASIO in his
personal and official capacity as Mayor of
New York City, and THE NEW YORK
CITY DEPARTMENT OF FINANCE.

                                         Defendants.
----------------------------------------------------------------x


                 PLEASE TAKE NOTICE that upon the accompanying Declaration of Assistant

Corporation Counsel Edan Burkett, dated August 7, 2020, and the Memorandum of Law in

Opposition to Plaintiffs’ Motion for a Preliminary Injunction and in Support of Motion to

Dismiss, dated August 7, 2020, Defendants Bill de Blasio and the New York City Department of

Finance (collectively, “City”), by their attorney, James E. Johnson, Corporation Counsel of the

City of New York, will move this Court, before the Honorable P. Kevin Castel, at the United

States Courthouse for the Southern District of New York, located at 500 Pearl Street, New York,

New York 10007, on a date and time designated by the Court, for an Order pursuant to Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure dismissing the claims pled in

Plaintiffs’ Complaint (Dkt. No. 1) against the City, on the grounds that this Court lacks subject

matter jurisdiction to enjoin the collection of real estate taxes pursuant to 28 U.S.C. § 1341 (i.e.,
Tax Injunction Act), and also for failure to state a claim against the City upon which relief can be

granted, and such other and further relief as the Court shall deem just and proper.


Dated:         New York, New York
               August 7, 2020

                                      JAMES E. JOHNSON
                                      Corporation Counsel of the
                                        City of New York
                                      Attorney for Defendants Bill de Blasio and the New York
                                      City Department of Finance
                                      100 Church Street
                                      New York, New York 10007
                                      (212) 356-2668
                                      eburkett@law.nyc.gov



                                      By:     ____/s/____________________
                                              Edan Burkett
                                              Assistant Corporation Counsel


TO: All Counsel (VIA ECF)




                                               -2-
